Case 3:17-cv-01112-JLS-NLS Document 110-4 Filed 06/27/19 PageID.3746 Page 1 of 4




                             EXHIBIT 7
Case 3:17-cv-01112-JLS-NLS Document 110-4 Filed 06/27/19 PageID.3747 Page 2 of 4




                                                                Exhibit 7 Page 119
Case 3:17-cv-01112-JLS-NLS Document 110-4 Filed 06/27/19 PageID.3748 Page 3 of 4




                                                                Exhibit 7 Page 120
Case 3:17-cv-01112-JLS-NLS Document 110-4 Filed 06/27/19 PageID.3749 Page 4 of 4




                                                                Exhibit 7 Page 121
